Name: COMMISSION REGULATION (EC) No 695/95 of 30 March 1995 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: foodstuff;  trade;  animal product;  trade policy
 Date Published: nan

 31 . 3. 95 I EN I Official Journal of the European Communities No L 71 /59 COMMISSION REGULATION (EC) No 695/95 of 30 March 1995 fixing the import levies on frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 12 (8) thereof, Whereas, pursuant to Article 9 of Regulation (EEC) Np 805/68 , a levy is applicable to the products specified in Article 1 ( 1 ) (a) of that Regulation ; whereas Article 12 fixes the amount of the levy applicable by reference to a percentage of the basic levy ; Whereas, in respect of the types of frozen meat listed in section (b) of the Annex to the said Regulation under CN codes 0202 10 00 and 0202 20 10 , the basic levy is deter ­ mined on the basis of the difference between :  the guide price multiplied by a coefficient represent ­ ing the ratio existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question, presented in the same form, and the average price of adult bovine animals, and  the Community free-at-frontier offer price for frozen meat, plus the amount of the customs duty and a stan ­ dard amount representing the specific costs of the import operations ; Whereas, by Commission Regulation (EEC) No 586/77 of 18 March 1977 laying down rules for the application of the levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3661 /92 (4), the abovementioned coefficient, calculated in accordance with the rules laid down in Article 11 (2) (a) of Regulation (EEC) No 805/68, has been fixed at 1,69 units of account and the standard amount referred to in Article 1 1 (2) (b) of the said Regulation has been fixed at ECU 6,65 ; Whereas, if it is found that the price of adult bovine animals on representative Community markets is higher than the guide price, the levy applicable equals the fol ­ lowing percentage of the basic levy : (a) 75 % where the market price is less than or equal to 102% of the guide price ; (b) 50 % where the market price is more than 102 % and less than or equal to 104% of the guide price ; (c) 25 % where the market price is more than 104 % and less than or equal to 106 % of the guide price ; (d) 0 % where the market price is more than 106 % of the guide price ; Whereas, if it is found that the price of adult bovine animals on representative Community markets is equal to or less than the guide price, the levy applicable equals the following percentage of the basic levy : (a) 100 % where the market price is more than or equal to 98 % of the guide price ; (b) 105 % where the market price is less than 98 % and more than or equal to 96 % of the guide price ; (c) 110 % where the market price is less than 96 % and more than or equal to 90 % of the guide price ; (d) 114 % where the market price is less than 90 % of the guide price ; Whereas the guide prices for adult bovine animals for the 1994/95 marketing year were fixed by Council Regulation (EC) No 1885/94 (*), extended by Regulation (EC) No 683/95 (*) ; Whereas the Community free-at-frontier offer price for frozen meat is determined by reference to the world market price based on the most representative purchasing possibilities, as regards quality and quantity, recorded over a certain period preceding the fixing of the basic levy, taking into account in particular :  foreseeable developments on the market in frozen meat,  the most representative prices on third country markets for fresh and chilled meat of a category which is competitive with frozen meat,  past experience ; Whereas the basic levy on the types of frozen meat listed in section (b) of the Annex to Regulation (EEC) No 805/68 under CN codes 0202 20 50, 0202 20 90, 0202 30 10, 0202 30 50 and 0202 30 90 is equal to the basic levy fixed for the products falling within CN codes 0202 10 00 and 0202 20 10, multiplied by a standard (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 45, 1 . 3 . 1995, p. 2. (3) OJ No L 75, 23 . 3 . 1977, p. 10. (4) OJ No L 370, 19 . 12. 1992, p. 16. O OJ No L 197, 30 . 7. 1994, p. 29. (6) See page 2 of this Official Journal. No L 71 /60 |~EN Official Journal of the European Communities 31 . 3 . 95 coefficient fixed for each of the products in question ; whereas these coefficients were fixed in Annex II to Regulation (EEC) No 586/77 ; Whereas prices for the different categories and qualities not obtained from prices which are 'live weight excluding tax', are multiplied by the live weight conversion coeffi ­ cients fixed in Annex II to the said Regulation and, in the case of Italy, are first increased or reduced by the correc ­ tive amounts fixed in the said Annex : Whereas if one or more Member States, for veterinary or health reasons for example, adopt measures affecting the normal trend of prices recorded on their markets, the Commission may disregard the prices recorded on the market or markets in question, or use the latest prices recorded on the market or markets in question before the entry into force of such measures ; Whereas, for the purpose of fixing the free-at-frontier offer prices, offer prices that do not correspond to real purchasing possibilities or that relate to unrepresentative quantities should not be taken into account ; whereas offer prices should also be excluded when the movement of prices in general or the information available gives reason to believe that they are unrepresentative of the true trend of prices in the country of origin ; Whereas, where the free-at-frontier offer price for frozen meat differs by less than one unit of account per 100 kilo ­ grams from that previously used for the calculation of the levy, the latter price should be retained ; Whereas pursuant to Article 12 (6) of Regulation (EEC) No 805/68 the price of adult bovine animals on represen ­ tative Community markets is the price established on the basis of prices recorded over a period to be determined on the representative market or markets of each Member State for the various categories of adult bovine animals or of meat from such animals, taking into account the size of each of these categories and the relative size of the bovine herd of each Member State ; Whereas, in the absence of information, prices recorded on representative Community markets are determined mainly by reference to the most recently recorded prices ; Whereas, for such period as the price of adult bovine animals recorded on representative Community markets differs by less than ECU 0,24 per 100 kilograms of live weight from the price previously used, the latter is retained ; Whereas Council Regulation (EEC) No 715/90 (3), as last amended by Regulation (EC) No 2484/94 (4), lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States : Whereas the representative markets, categories and quali ­ ties of products and weighting coefficients are fixed in Annex II to Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community ('), as last amended by Regulation (EC) No 3270/94 (2) ; Whereas, for Member States with several representative markets, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each of those markets ; for representative markets held several times in one period of seven days, the price of each cat ­ egory and quality is equal to the arithmetic mean of the prices recorded on each market day ; whereas in respect of Italy the price of each category and quality is equal to the average, weighted by the special weighting coefficients fixed in Annex II to Regulation (EEC) No 610/77, of the prices recorded in the surplus and deficit zones ; whereas the price recorded in the surplus zone is equal to the arithmetic mean of the prices recorded on each of the markets within that zone ; whereas in respect of the United Kingdom the weighted average prices of adult bovine animals recorded on the representative markets of Great Britain on the one hand and Northern Ireland on the other are adjusted by the coefficient fixed in the abovementioned Annex II : Whereas Council Regulations (EC) No 3491 /93 Is) and (EC) No 3492/93 (6), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other partQ, as amended by Regulation (EEC) No 2235/93 (8), and in particular Article 1 thereof introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EC) No 1 390/94 (9), as amended by Regulation (EC) No 468/ 95 (10), lays down detailed rules for applying the arrange ­ ments provided for in these agreements as regards beef ; (3) OJ No L 84, 30. 3 . 1990, p. 85. (4) OJ No L 265, 15. 10. 1994, p. 3 . Is) OJ No L 319, 21 . 12. 1993, p. 1 . I6) OJ No L 319, 21 . 12. 1993, p. 4. 0 OJ No L 56, 29 . 2. 1992, p. 9 . (8) OJ No L 200, 10 . 8 . 1993, p. 5 . 0 OJ No L 152, 18 . 6. 1994, p. 20. ( ,0) OJ No L 48 , 3. 3 . 1995, p. 4. (') OJ No L 77, 25. 3 . 1977, p . 1 . (2) OJ No L 339, 29. 12. 1994, p. 48. 31 . 3 . 95 fENl Official Journal of the European Communities No L 71 /61 the period between two fixings where the basic levy is altered, or in these case of changes in the prices recorded on Community representative markets ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (M), as last amended by Regulation (EC) No 150/95 (12), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (I3), as last amended by Regula ­ tion (EC) No 157/95 (H); Whereas, having regard to the provisions of the aforemen ­ tioned Regulations, and in particular to the information and quotations known to the Commission, the levies on frozen beef and veal should be as set out in the Annex hereto, Whereas Council Regulations (EC) No 3641 /93 (') and (EC) No 3642/93 (2) on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1 389/94 (3), as amended by Regulation (EC) No 1 850/94 (4), lays down detailed rules for applying the arrangements provided for in these agreements as regards beef ; Whereas the levy is not collected in respect of imports under the quotas opened by Council Regulations (EC) No 3071 /94 Q and (EC) No 774/94 (6) and by Commission Regulations (EC) No 3241 /94 Q and (EC) No 3243/94 (8), as amended by Regulation (EC) No 498/95 (9) ; Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (10), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas the various cuts of frozen meat are defined in Regulation (EEC) No 586/77 ; Whereas, pursuant to Article 33 (2) of Regulation (EEC) No 805/68, the nomenclature provided for in this Regula ­ tion is incorporated in the combined nomenclature ; Whereas the levies are fixed before the 27th day of each month and are applicable from the first Monday of the following month ; whereas these levies may be altered in HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen beef and veal shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 3 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 333, 31 . 12. 1993, p. 16. (2) OJ No L 333, 31 . 12. 1993, p. 17. (3) OJ No L 152, 18. 6. 1994, p. 16. O OJ No L 192, 28 . 7. 1994, p. 24. O OJ No L 325, 17. 12. 1994, p. 1 . (6) OJ No L 91 , 8 . 4. 1994, p. 1 . O OJ No L 338, 28. 12. 1994, p. 53. (  ) OJ No L 338, 28. 12. 1994, p. 62. O OJ No L 50, 7 . 3 . 1995, p. 2. H OJ No L 263, 19 . 9 . 1991 , p. 1 . (") OJ No L 387, 31 . 12. 1992, p. 1 . (12) OJ No L 22, 31 . 1 . 1995, p. 1 . ( ,3) OJ No L 108, 1 . 5. 1993, p. 106. (") OJ No L 24, 1 . 2. 1995, p. 1 . No L 71 /62 lENl Official Journal of the European Communities 31 . 3 . 95 ANNEX to the Commission Regulation of 30 March 1995 fixing the import levies on frozen beef and veal (') (2) (ECU/ 100 kg) CN code Levy  Net weight  0202 10 00 1 89,053 (3) 0202 20 10 1 89,053 (3) 0202 20 30 1 51,243 (3) 0202 20 50 236,316 0 0202 20 90 283,580 Q 0202 30 10 236,316 (3) 0202 30 50 236,316 (3) 0202 30 90 325,171 (3)(4) 0206 29 91 325,171 (4) (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States. (2) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. (3) Products falling within this code, imported from Poland or Hungary under the Agreements concluded between those countries and the Community and the Interim Agreements between the Czech Republic, the Slovak Republic, Bulgaria, Romania and the Community, and in respect of which EUR.1 certificates issued in accordance with Commission Regulation (EC) No 1390/94, amended, or Regulation (EC) No 1389/94 have been presented, are subject to the levies foreseen in those Regulations. (4) The levy on the products falling within these codes, imported pursuant to Council Regulations (EC) No 3071 /94 and (EC) No 774/94 and Commission Regulations (EC) No 3241 /94, (EC) No 957/94 and (EC) No 3243/94, amended, is restricted pursuant to the conditions laid down in those Regulations.